THE COURT
decided that they were not bound to give oyer, because there was no pro-fert; because oyer is not demandable after the first term; and because the plaintiffs did not sue in the right of their intestate, but in their own right. So that the letters of administration constituted no part of their title.
A certificate of discharge of McPherson, as *1047a bankrupt, was offered in evidence, with a seal, said by counsel to be the seal of the United States district court in Richmond, but not stated by the clerk to be such, but barely signed by him.
[See 3 Cranch (7 U.. S.) 492.]
THE COURT
(CRANCH, Circuit Judge, absent,)
permitted verbal evidence to be given that this was the seal, and also that the clerk of that court, W. Marshall, had usually attested records in that manner, and did not insist on its being authenticated agreeably to the requisites of the act of congress, as it was not the act of a state court, but one of the United States. (Judge Fitzhugh’s Notes.)